Citation Nr: 1456649	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-45 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Carol Avard, Attorney



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

During the course of the appeal, the Veteran's claim file was lost.  Despite extensive search efforts, the VA was unable to locate the original file.  However, the VA rebuilt the Veteran's claims file with copies of the previous medical evidence and procedural documents of record.  If the entire claims file is located in the future, the Veteran will so be advised.    

In May 2013 and again in July 2014, the Board requested specialist medical opinions from the Veterans Health Administration (VHA) for the appeal.  38 C.F.R. § 20.901(a) (2014); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2014).  The VHA reports, dated in May 2013, June 2013, and September 2014, have been associated with the electronic VBMS folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As noted above, VHA reports dated in May 2013, June 2013, and September 2014, were secured and associated with the electronic VBMS folder.  As required by VA law and regulation, the Board provided the Veteran and his attorney copies of these reports and afforded him time to respond with additional evidence or argument.  See 38 C.F.R. § 20.903(a) (2014).  In response, in October 2014, the Veteran's attorney submitted a brief with additional argument and medical treatise evidence, but with a request for the Board to remand the case to the AOJ for consideration of this new evidence in the first instance.  In other words, the Veteran's attorney declined to waive AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).    
Therefore, the appeal must be remanded to the AOJ for readjudication that includes consideration of this additional, pertinent evidence and argument.   

Accordingly, the case is REMANDED for the following action:

The AOJ should consider any additional evidence submitted since the statement of the case, to include the medical treatise evidence submitted by the Veteran's representative in October 2014.  After considering this additional evidence, the AOJ should readjudicate the service connection claims on appeal.  

If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




